DETAILED ACTION
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: in line 8,  “ ; ” is missing after “flow controller”.  Appropriate correction is required.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
CN 102128860 A
CHEN et al. hereinafter CHEN
US 7049829 B2
Luthi
JP 2008116404 A
EBI et al. hereinafter EBI
US 9383267 B2
Gupta et al. hereinafter Gupta


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of Luthi.
With respect to claim 1, CHEN discloses a testing system based on sensitivity of a humidity sensor (Abstract discloses a humidity sensor dynamic parameter measuring system), comprising: 
a humidity sensor to be tested (humidity sensor 10, 13); 
an upper computer (control computer 8 and control measurement circuit 21); 
a measuring circuit (measurement circuit 21), wherein an input end of the capacitance measuring circuit is connected with an output end of the humidity sensor to be tested (in put end of measurement circuit 21 is connected with an output end of the humidity sensor 10, 13), and an output end of the capacitance measuring circuit is connected with an input end of the upper computer (an output end of measurement circuit 21 is connected with an input end of control computer 8 as illustrated in Fig. 2); 
a gas quality and flow controller (humidity generator 1 and 2), wherein an input end of the humidity sensor to be tested is connected with an output end of the gas quality and flow controller (¶[0021] discloses the humidity generator under the control of test control computer generate gas to testing chamber 3 and 5)
 a data acquisition card (control unit 6), wherein an input end of the gas quality and flow controller is connected with an output end of the upper computer through the data acquisition card (an input end of humidity generator 2 is connected with an output end of the control computer 8 through measurement circuit 21 as illustrated in Fig. 2); and 
a standard humidity sensor (calibrated humidity sensor 1), wherein an input end of the standard humidity sensor is connected with an output end of the gas quality and flow controller (input end of calibrated humidity sensor 1 is connected to humidity generator testing chamber 3), and an output end of the standard humidity sensor is connected with the input end calibrated humidity sensor 1 is connected to the input end of control computer 8 via control unit 6 as illustrated in Fig. 1).
CHEN discloses all the claimed invention except the measuring circuit is a capacitive measuring circuit.
Luthi from the area of determining moisture with a capacitive moisture-sensitive element discloses the measuring circuit is capacitive measuring circuit (col. 3 lines 11-15).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of CHEN with the teachings of Luthi so that CHEN’s measuring circuit incorporates a capacitive measuring circuit as disclosed in Luthi’s invention in order to measure the capacitance of the humidity sensor for the predicable benefit of testing the capacitance of humidity sensor in the area around the measuring element.            
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN and Luthi as applied to claim 1 above, and further in view of EBI.
With respect to claim 5, CHEN and Luthi disclose the testing system based on sensitivity of a humidity sensor of claim 1 above. CHEN further discloses  two gas quality and flow controllers are provided (humidity generator 1 and 2). Chen is silent about a quality and flow controller for humid nitrogen and a quality and flow controller for dry nitrogen.  
EBI related from humidity sensor discloses a flow controller for humid nitrogen and a quality and flow controller for dry nitrogen (Fig. 3 illustrates a mass flow controller, which controls the mass flow rate of dry nitrogen gas).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of CHEN with the 
With respect to claim 6, CHEN, Luthi and EBI disclose the testing system based on sensitivity of a humidity sensor of claim 5 above. CHEN further discloses the standard humidity sensor is connected with the upper computer (Fig. 1 and 2). CHEN is silent about the connection between standard humidity sensor and upper computer is through USB. However, it would have been an obvious matter of design choice to use USB port to connect the standard humidity sensor to upper computer, since Applicant has not disclosed that using USB connection solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the connection disclosed in CHEN.
Claims 7 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN and Luthi as applied to claim 1 above, and further in view of Gupta.
With respect to claim 7 and 9, CHEN and Luthi disclose the testing system based on sensitivity of a humidity sensor of claim 1 above. CHEN is silent about a model of the data acquisition card is NI USB6343.  However, Gupta’s invention related to sensors for diagnostics discloses using a NI-6343 USB DAQ to calibrate the sensor (col. 18 lines 45-46). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of CHEN with the teachings of Gupta so that CHEN invention will have NI-6343 USB card as a connection means as disclosed in Gupta’s invention for the predicable benefit of using the card for data logging for control and test automation.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references separately or in combination do not appear to teach the capacitance measuring circuit comprises a low-pass filter module, an AD conversion module and a microprocessor, an input end of the low-pass filter module is connected with the output end of the humidity sensor to be tested, and an output end of the low-pass filter module is connected with an input end of the AD conversion module; and an output end of the AD conversion module is connected with an input end of the microprocessor. 
Claims 3-4 and 7 are objected as these claims directly or indirectly depend on claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gedeon Kidanu whose telephone number is (571)270-0591.The examiner can normally be reached on Monday through Friday / 7:30 A.M to 5:00 P.M EST.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861        

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861